                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

AUBREY SAVAGE,

                               Petitioner,

vs.                                                           No. 2:17-cv-1018-MV-JHR

R.C SMITH, Warden, and
HECTOR H. BALDERAS, Attorney
General for the State of New Mexico,

                               Respondents.

                 ORDER ADOPTING THE MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       On April 4, 2019, Magistrate Judge Jerry H. Ritter filed his Proposed Findings and

Recommended Disposition [Doc. 14], in which he recommended “that the Court DISMISS

Petitioner’s claims with prejudice.” [Id., p. 7]. The proposed findings notified the parties of their

ability to file objections and that failure to do so waives appellate review. As of today, no

objections have been filed and there is nothing in the record indicating that the proposed findings

were not delivered.

       Wherefore,

               IT IS HEREBY ORDERED that the Court adopts Magistrate Judge Ritter’s

PFRD [Doc. 14]. Accordingly, Petitioner’s claims are DISMISSED with prejudice.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE
